FILED
                             NOT FOR PUBLICATION                             JUN 22 2016

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


STEPHANIE O’CONNOR,                              No. 14-16773

                Plaintiff - Appellant,           D.C. No. 3:13-cv-00274-MMD-
                                                 WGC
 v.

NATIONAL DEFAULT SERVICING                       MEMORANDUM*
CORPORATION,

                Defendant - Appellee.


                     Appeal from the United States District Court
                              for the District of Nevada
                      Miranda M. Du, District Judge, Presiding

                               Submitted June 14, 2016**

Before:         BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Stephanie O’Connor appeals pro se from the district court’s order expunging

a notice of lis pendens in her diversity action. We dismiss this appeal for lack of

jurisdiction.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Although O’Connor timely appealed from the order granting defendant’s

motion to expunge the lis pendens filed in this action, O’Connor does not seek

review of that order.

      To the extent that O’Connor seeks to challenge the dismissal of her claims

and the denial of her motion to remand, we lack jurisdiction because the district

court’s February 10, 2014 order is a final order, and O’Connor failed to file a

notice of appeal within 180 days of February 10, 2014. See Chapman v. Deutsche

Bank Nat’l Trust Co., 651 F.3d 1039, 1042-43 (9th Cir. 2011) (an order dismissing

the complaint rather than dismissing the action may be considered final and

appealable “if it appears that the district court intended the dismissal to dispose of

the action” (citation and internal quotation marks omitted)); see also Fed. R. App.

P. 4(a)(7) (setting forth time for filing a notice of appeal when the district court

fails to enter a separate judgment); Stephanie-Cardona LLC v. Smith’s Food &

Drug Ctrs., Inc., 476 F.3d 701, 703 (9th Cir. 2007) (“A timely notice of appeal is a

non-waivable jurisdictional requirement. . . . [E]ven if the district court does not set

forth the judgment on a separate document, an appealable final order is considered

entered when 150 days have run from the time the final order is docketed.”).

      DISMISSED.




                                            2                                     14-16773